Citation Nr: 1544966	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  12-14 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1999 to November 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This matter was previously before the Board in November 2013, when the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in August 2014, the Court vacated the Board's November 2013 decision and remanded the case to the Board for development consistent with an August 2014 Joint Motion for Remand (JMR).  The matter was again before the Board in November 2014, when the Board remanded it for actions consistent with the August 2014 JMR.

The Board is cognizant that the Court has held that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record shows that the Veteran's service-connected low back disability adversely affects his ability to perform exertional activities.  However, the record also shows that the Veteran has been employed throughout the appeal period.  The Veteran has not argued, and the record does not otherwise reflect, that the disability renders him unable to secure or follow a substantially gainful occupation.  The Board therefore concludes that a claim for a TDIU has not been raised.

Following issuance of the most recent supplemental statement of the case in March 2015, additional evidence was associated with the record.  In a September 2015 statement, the Veteran's representative waived initial consideration of the evidence by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board may proceed with appellate consideration.  See 38 C.F.R. § 20.1304(c) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required before the issue on appeal may be decided.

In the August 2014 JMR, the parties acknowledged that relevant law requires that a VA examiner provide an opinion as to whether pain could significantly limit a Veteran's functional ability during flare-ups or when the joint is used repeatedly over a period of time.  Further, such opinion should, if feasible, be expressed in terms of the degree of additional range-of-motion loss.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011); Compensation and Pension Service Bulletin, October 2013.  The parties further acknowledged that the Veteran reported at his March 2010 VA examination that he experiences severe flare-ups, but that the March 2010 and April 2012 VA examiners did not provide opinions as to whether the flare-ups cause significant limited functional ability.  The parties agreed that the March 2010 and April 2012 VA examination reports were therefore inadequate, and that the case should be remanded so that an adequate VA examination could be provided.

The Veteran was accordingly provided another VA examination in January 2015.  The examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  The examiner indicated that the examination was not being conducted during a flare-up, that the Veteran did not report flare-ups, and that the Veteran's pain, weakness, fatigability, or incoordination does not significantly limit his functional ability with flare-ups.

However, the January 2015 VA examiner did not address the Veteran's reports of flare-ups at the March 2010 VA examination.  Furthermore, the record shows that, at a June 2013 private treatment visit, the Veteran reported that his pain increases with activity or movement, bending over, bending to the sides, walking, and sitting.  In addition, the Veteran has recently clarified that he does have flare-ups in his low back symptoms, but does not visit a physician every time a flare-up occurs.  See Letter from the Veteran, received in April 2015.  Given the Veteran's statements at the March 2010 VA examination, in the private treatment records, and in the April 2015 letter, the Board finds that the record shows that the Veteran has reported flare-ups in his low back symptoms.  Therefore, the January 2015 VA examiner's opinion that the Veteran does not experience flare-ups is not consistent with the record and is inadequate for decision-making purposes.  Accordingly, no adequate opinion has been obtained as to whether the Veteran's flare-ups, which are shown in the record, cause additional functional limitation, and a remand is required so that an adequate opinion may be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected degenerative disc disease of the lumbar spine.  The examination should include all studies, tests, and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to the disability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner. 

The examiner should report the range of motion of the thoracolumbar spine.  The examiner should note whether, upon repetitive use, there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain, weakened movement, excess fatigability, or incoordination upon repetitive use over time.  The examiner should also specifically ask the Veteran whether he experiences flare-ups in his low back symptoms and, if so, ascertain from the Veteran the nature, frequency, and severity of the flare-ups.  The examiner should indicate whether the Veteran experiences additional functional loss during flare-ups of the low back disability under the guidelines set forth in Compensation and Pension Service Bulletin, October 2013.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

The examiner must specifically address the Veteran's reports of flare-ups in symptoms found in the record and upon examination, to include those documented in the March 2010 VA examination report, in the private treatment records, and in the Veteran's April 2015 letter.  The examiner should estimate any additional functional loss during flare-ups or upon repeated use over time.  Such opinion should, if feasible, be expressed in terms of the degree of additional range-of-motion loss.  If any requested opinion cannot be provided without resort to speculation, the examiner must explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

The examiner must provide a complete rationale for any opinion expressed.

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent Supplemental Statement of the Case, and determine whether a higher initial rating may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




